Citation Nr: 0921160	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to October 11, 2005, 
for the award of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to 
January 1950 and from May 1969 to January 1969.  He died in 
August 2003.  The appellant is the widow of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The determination granted service 
connection for the cause of the Veteran's death effective 
from October 11, 2005, and the appellant has disagreed with 
the effective date.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2003.  

2.  Entitlement to service connection for the cause of the 
Veteran's death has been established, effective from October 
11, 2005, the date on which the RO received the appellant's 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits.  

3.  There is no evidence of a claim for entitlement to DIC 
benefits, formal or informal, or intent to file for 
entitlement to DIC benefits prior to October 11, 2005.  




CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 
2005 for the award of service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for the cause of the Veteran's death and an effective date 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an earlier effective 
date for the award and the RO sent the appellant a letter 
describing how VA determines an effective date of an award in 
August 2008.  She replied in September 2008 that she had no 
other information or evidence to give VA.  Neither the 
appellant nor her representative has alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).

All evidence relevant to the instant claim has been secured.  
It is noteworthy that determinations regarding effective 
dates of awards are based, essentially, on what was shown by 
the record at various points in time and application of 
governing law to those findings, and generally further 
development of evidence is unnecessary unless it is alleged 
that evidence constructively of record remains outstanding.  
VA's duty to assist is met; accordingly, the Board will 
address the merits of the claim.


Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of DIC compensation for a surviving spouse of a Veteran who 
died in service is the first day of the month fixed by the 
Secretary concerned as the date of actual or presumed death, 
but only if the claim is received within one year after the 
date the initial report of actual death or finding of 
presumed death was made.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(c)(1).  For claims involving service-connected death 
after separation from service, if an application for DIC is 
received within one year from the date of death, the 
effective date of the award shall be the first day of the 
month in which the death occurred.  Otherwise, the effective 
date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(d); 38 C.F.R. § 3.400(c)(2).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152 (2008).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  "Date of receipt" generally means the date on which 
a claim, information or evidence was received by VA. 38 
C.F.R. § 3.1(r) (2008).  An informal claim is any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v.  
Brown, 7 Vet. App. 352, 356-57 (1995).   Intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal, and such intent must be communicated in writing.  
See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits); 
Brannon v. West, 12 Vet. App.  32, 35 (1998) (holding that 
before VA can adjudicate a claim for benefits, "the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it").  

In this case, the appellant argues that the effective date of 
an award of cause of death benefits should be in August 2003, 
when she notified VA of the Veteran's death.  The appellant's 
formal claim for DIC benefits was received at the RO on 
October 11, 2005.  (See VA Form 21-534, Application For 
Dependency And Indemnity Compensation, Death Pension And 
Accrued Benefits by a Surviving Spouse or Child (including 
Death Compensation If Applicable, received by the RO on 
October 11, 2005).  In November 2005, the RO denied the 
claim.  The appellant submitted a notice of disagreement in 
October 2006.  In October 2006, the RO granted service 
connection for the cause of the Veteran's death and assigned 
an effective date of October 11, 2005, based on the 
appellant's claim for DIC benefits.  

As noted previously herein, the appellant argues that the 
effective date of the award of DIC benefits should be in 
August 2003.  A review of the claims file reflects that on 
August 25, 2003, the appellant submitted to the RO a copy of 
the Veteran's death certificate which showed that he died in 
August 2003.  She also submitted a copy of the Veteran's DD 
Form 214.  She further submitted a letter to the RO in which 
she stated that she was giving written notice of the 
Veteran's death and giving personal information regarding the 
Veteran for the RO's records.  She stated that if the RO 
needed any additional information it could contact her.  In 
January 2004, the RO received a VA Form 21-2008 (Application 
for United States Flag for Burial Purposes) from the 
appellant.  There is, however, no evidence of record 
reflecting intent on behalf of the appellant to claim 
entitlement to service connection for the cause of the 
Veteran's death.  

It is not in dispute that the appellant's formal claim of 
entitlement to DIC benefits was received at the RO on October 
11, 2005.  A review of the file shows that there is no 
evidence of record which could be construed as an informal 
claim for DIC benefits filed before October 11, 2005.  While 
the appellant states that her letter to the RO in August 2003 
asked for VA assistance that she was entitled to as well as 
informed VA of the Veteran's death (see letter of September 
2008), a review of her letter does not confirm this.  The 
appellant's correspondence to the RO in August 2003 clearly 
was for notification purposes only.  She submitted a copy of 
the Veteran's death certificate and DD 214.  She provided a 
list of personal information, i.e., place and date of birth, 
social security number, dates of service, last known address, 
that "may or may not be needed for your records."  She 
stated that if any additional information was needed to 
please contact her.  There is nothing in her correspondence 
that could be construed as a claim for service connection for 
the cause of the Veteran's death.  Additionally, her claim in 
January 2004 was for a burial flag, and there is no 
indication that there was intent to file for service 
connection for the cause of the Veteran's death.  

Under the controlling law and regulations outlined above, the 
award of compensation based on the death in service may be no 
earlier than the date of claim.  While the widow's argument 
is has been considered, there is no legal basis on which to 
assign an effective date prior to October 11, 2005, for the 
grant of DIC benefits because there is no evidence of record 
prior to that date that could be construed as a claim, formal 
or informal, for service connection for the cause of the 
Veteran's death. 

In sum, the claims folder contains no written communication 
from the appellant or her representative demonstrating intent 
to seek, or a belief in entitlement to, service connection 
for the cause of the Veteran's death from the time of his 
death in August 2003 until the formal application for DIC 
benefits was received on October 11, 2005.  38 C.F.R. §§ 
3.1(p), 3.155(a); Lalonde v.  West, 12 Vet. App. 377, 382 
(1999).  It follows there is no evidence that an application 
for DIC was received within one year  from the date of death, 
such that the  effective date of the award cannot be the 
first day of the  month in which the death occurred.  38 
C.F.R. § 3.400(c)(2).   VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon, 12 Vet. App. at 35; 
Talbert, 7 Vet. App.  at 356-57.  

The law and regulation on this matter is clear:  if an 
application for DIC is received within one year from the date 
of death, the effective date of the award shall be the first 
day of the month in which the death occurred.  Otherwise, the 
effective date is the date of receipt of the claim.  In this 
regard, no claim (formal or informal) for DIC was received 
within one year of the Veteran's death, such that the 
effective date must be the date of receipt of the only DIC 
claim on October 11, 2005. Accordingly, there is no legal 
basis to assign an earlier effective date for the award.


ORDER

Entitlement to an effective date prior to October 11, 2005, 
for service connection for the cause of the Veteran's death 
is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


